DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 
119 (a)-(d). The certified copy has been filed in parent Application No. 14/924,747, filed on 10/28/2015.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
4.	Claims 1-17 are objected to because of the following informalities: 
In line 2 of claim 1: “… repeating units; ..." should be changed to --... repeating units, ...--.
In line 3 of claim 1: “… wherein each ..." should be changed to --... wherein: each ...--.
In line 3 of claim 16: “… and the opening regions ..." should be changed to --... wherein the opening regions ...--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (U.S. Pub. No. US 2016/0358985 A1). 

As to claim 1, Bai (Figs. 12-15) teaches a pixel arrangement structure (a sub-pixel arrangement; Fig. 15), comprising 
a plurality of repeating units (a plurality of repeating units; a repeating unit (a first sub-pixel 101 as a center sub-pixel and three surrounding second sub-pixel 102 and three surrounding third sub-pixel 103; Fig. 15) and ; wherein 
each of the plurality of the repeating units (the first sub-pixel 101 and the three surrounding second sub-pixel 102 and the three surrounding third sub-pixel 103) comprises a first sub-pixel (a first sub-pixel 101) being at a center point of a virtual hexagon (a virtual hexagon which has six vertices with center points of the three second sub-pixels 102 and center points of the three third sub-pixels 103) and second sub-pixels (three second sub-pixels 102) and third sub-pixels (three third sub-pixels 103) being alternately arranged at vertices of the virtual hexagon (Fig. 15); and 
virtual hexagons of adjacent repeating units share one common side as well as two sub-pixels on the common side (one common side connecting .

As to claim 2, Bai teaches the pixel arrangement structure according to claim 1, 
wherein in the virtual hexagon, a minimum distance between the first sub-pixel (the first sub-pixel 101) and the second sub-pixel (the second sub-pixel 102) is equal to a minimum distance between the first sub-pixel (the first sub-pixel 101) and the third sub-pixel (the third sub-pixel 103) (Fig. 15).

As to claim 3, Bai teaches the pixel arrangement structure according to claim 1, 
wherein in the virtual hexagon, a minimum distance between every adjacent second sub-pixel (the second sub-pixel 102) and third sub-pixel (the third sub-pixel 103) is equal (Fig. 15).

As to claim 4, Bai teaches the pixel arrangement structure according to claim 1, 
wherein in the virtual hexagon, opposite sides (e.g., a lower side and an upper side, respectively) of the first sub-pixel (the first sub-pixel 101 – 4th row and 3rd column) and the second sub-pixel (the second sub-pixel 102 – 5th row and 3rd column) are parallel to each other (Fig. 15).

As to claim 5, Bai teaches the pixel arrangement structure according to claim 1, 
wherein in the virtual hexagon, opposite sides (e.g., an upper side and a lower side, respectively) of the first sub-pixel (the first sub-pixel 101 – 4th row and 3rd column) and the third sub-pixel (the third sub-pixel 103 – 3th row and 3rd column) are parallel to each other (Fig. 15).

As to claim 6, Bai teaches the pixel arrangement structure according to claim 1, 
wherein in the virtual hexagon, opposite sides (e.g., a lower side and an upper side, respectively) of the adjacent second sub-pixel (the second sub-pixel 102 – 3th row and 2nd column) and third sub-pixel (the third sub-pixel 103 – 4th row and 2nd column) are parallel to each other (Fig. 15).

As to claim 11, Bai teaches the pixel arrangement structure according to claim 1, 
wherein the first sub-pixel is a red sub-pixel, the second sub-pixel is a green sub-pixel, and the third sub-pixel is a blue sub-pixel (the first sub-pixel, the second sub-pixel and the third sub-pixel correspond to a red sub-pixel, a green sub-pixel and a blue sub-pixel; claim 3, lines 1-4).

As to claim 12, Bai teaches the pixel arrangement structure according to claim 1, 
wherein the first sub-pixel (the first sub-pixel 101), the second sub-pixel (the second sub-pixel 102), and the third sub-pixel (the third sub-pixel 103) each have a shape of polygon (a shape of hexagon) (Fig. 15).

As to claim 13, Bai teaches the pixel arrangement structure according to claim 1, 
wherein the first sub-pixel (the first sub-pixel 101), the second sub-pixel (the second sub-pixel 102), and the third sub-pixel (the third sub-pixel 103) each have a shape of hexagon (a shape of hexagon) (Fig. 15).

As to claim 14, Bai teaches the pixel arrangement structure according to claim 13, 
wherein placement angles of the first sub-pixel (the first sub-pixel 101), the second sub-pixel (the second sub-pixel 102), and the third sub-pixel (the third sub-pixel 103) are the same (Fig. 15).

As to claim 17, Bai teaches a display apparatus (an organic light emitting diode display device; [0005], lines 1-2), comprising 
the pixel arrangement structure according to claim 1 (a rejection is applied as recited in claim 1 above). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Morinaga (U.S. Patent No. US 9,523,900 B2).

As to claim 7, Bai teaches the pixel arrangement structure according to claim 1.
Bai does not expressly teach wherein the virtual hexagon is a virtual regular hexagon.
 Morinaga (Figs. 1-8) teaches 
wherein the virtual hexagon is a virtual regular hexagon (a virtual regular hexagon (a red pixel R as a center pixel and three surrounding green pixel G and three surrounding blue pixel B) (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a virtual regular hexagon as taught by Morinaga into a sub-pixel arrangement of Bai  because a regular hexagon is more compact, i.e., lower shape index: perimeter2/area).

9.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Ko (U.S. Patent No. US 8,598,784 B2).

As to claim 8, Bai teaches the pixel arrangement structure according to claim 1.
Bai does not teach wherein an area of the first sub-pixel is larger than an area of the second sub-pixel and an area of the first sub-pixel is larger than an area of the third sub-pixel.
 Ko (Fig. 5) teaches 
wherein an area of the first sub-pixel (the second sub-pixel 2) is larger than an area of the second sub-pixel (the first sub-pixel 1’) and an area of the first sub-pixel (the second sub-pixel 2) is larger than an area of the third sub-pixel (the third sub-pixel 3’) (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used shift of sub-pixels as taught by Ko into a sub-pixel arrangement of Bai because shift of sub-pixels improve the image quality so that disadvantages of the hexagonal sub-pixel structure may be avoided while still maintaining the advantages of the hexagonal sub-pixel structure.

As to claim 9, Bai teaches 
wherein the area of the second sub-pixel (the second sub-pixel 02) is equal to the area of the third sub-pixel (the third sub-pixel 03) (Fig. 15).

As to claim 10, Ko teaches the pixel arrangement structure according to claim 8, 
wherein the area of the third sub-pixel (the third sub-pixel 3’) is larger than the area of the second sub-pixel (the first sub-pixel 1’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used change of sizes and locations of pixels as taught by Ko into a sub-pixel arrangement of Bai because change of sizes and locations of pixels provides the flexibility for the sub-pixel arrangement.

10.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Sun (U.S. Pub. No. US 2016/0343284 A1).

As to claim 15, Bai teaches the pixel arrangement structure according to claim 1.
Bai does not teach wherein the first sub-pixel, the second sub-pixel, and the third sub-pixel each have a different shape.
 Sun (Figs. 7-9) teaches 
wherein the first sub-pixel (the blue sub-pixel B), the second sub-pixel (the green sub-pixel G), and the third sub-pixel (the red sub-pixel R) each have a different shape (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a conventional pixel structure as taught by Sun into a sub-pixel arrangement of Bai because the conventional pixel structure increases the density of sub-pixels and increases display resolution.

As to claim 16, Bai teaches the pixel arrangement structure according to claim 1. 
Bai does not expressly teach a high-precision metal mask for fabricating [the pixel arrangement structure according to claim 1], comprising a plurality of opening regions, and the opening regions correspond to shapes and positions of one set of the first sub-pixels, the second sub-pixels or the third sub-pixels.
Sun (Figs. 7-9) teaches 
a high-precision metal mask (an FMM (Fine Metal Mask); [0004], line 1-4) for fabricating [the pixel arrangement structure according to claim 1], comprising 
a plurality of opening regions (opening regions among the blue sub-pixel B, the green sub-pixel G and the blue sub-pixel B) (Fig. 8), and 
the opening regions correspond to shapes and positions of one set of the first sub-pixels (the blue sub-pixel B), the second sub-pixels (the green sub-pixel) or the third sub-pixels (the red sub-pixel R) (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a fine metal mask as taught by Sun into a sub-pixel arrangement of Bai because the fine metal mask can be used to form the pixel structure easily.

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asano (U.S. Patent. No. US 6,768,482 B2) is cited to teach a high-brightness, high-definition, and high-reliability active matrix type display apparatus by improving reliability of sub-pixel circuits while utilizing the advantages of arranging light emitting portions as sub-pixel units in the delta arrangement.
Xu (U.S. Pub. No. US 2016/0370919 A1) is cited to teach a display apparatus with a virtual display design of Pentile mode, in which arranging manner of RGB (Red, Green, Blue) sub-pixels is a RGB Pentile waveform arranging manner and single pixel of the RGB waveform arrangement merely consists of two sub-pixels of “red and green” or “blue and green”.


Inquiry
12.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691